       Case 1:20-cv-01063-GHW-SN Document 22 Filed 09/17/20 Page 1 of 1


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #: _________________
 SEAN LOPES,                                                           DATE FILED: 9/17/2020

                                   Petitioner,
                                                                   1:20-cv-01063-GHW
                       -against-
                                                                          ORDER
 JAFIA CALLADO,

                                   Respondent.

GREGORY H. WOODS, United States District Judge:

        On September 8, 2020, Petitioner requested permission to withdraw his petition pursuant to

28 U.S.C. § 2254 without prejudice. Dkt. No. 21. Respondent has not filed an opposition to that

request. Accordingly, the petition is dismissed. The Court notes that “the one-year limitations

period is not tolled during the pendency of a federal habeas petition.” De Jesus v. Miller, 215 F. Supp.

2d 410, 412 (S.D.N.Y. 2002) (citing Duncan v. Walker, 533 U.S. 167 (2001)). The Clerk of Court is

directed to close this case.

        SO ORDERED.

 Dated:    September 17, 2020
           New York, New York

                                                                 GREGORY H. WOODS
                                                                 United States District Judge
